Citation Nr: 1606501	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-25 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to an effective date prior to August 24, 2011 for additional compensation benefits for a dependent spouse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Regional Office (RO) in Denver, Colorado. 

The Veteran's records are now completely contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1. In May 2003, the Veteran applied for service connection for several claimed disabilities.  On his application, he identified L.W. as his spouse.  VA granted service connection for eight disabilities in a July 2003 rating decision and assigned a combined disability rating of 40 percent. 

2. The Veteran divorced L.W. in February 2004.

3. The Veteran married D.W. in March 2005.

4. VA was not aware of D.W.'s marriage to the Veteran prior to receiving notice from the Veteran in August 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 2011 for additional compensation benefits for the Veteran's current spouse, D.W., have not been met. 38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.4, 3.204, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As to the issue on appeal, the essential facts are not in dispute and the case rests largely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  There is no possibility that any additional notice would aid the Veteran in substantiating the appeal on this issue.  See 38 U.S.C.A. §§ 5103, 5103A.  Any deficiency of notice constitutes harmless error.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by requesting specific information regarding his spouse, without which it could not have granted the requested benefit.  No other assistance would have been helpful in substantiating the Veteran's claim for an earlier effective date for additional compensation benefits for a dependent spouse.


Analysis

A veteran whose disability is rated not less than 30 percent may be entitled to additional compensation for dependents.  See 38 U.S.C.A. § 1115.  Under 38 U.S.C.A. § 5110(a) the effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The remaining subsections of 38 U.S.C.A. § 5110 establish exceptions to the general rule for claims filed within one year of certain specific events. 

Two exceptions to section 5110 potentially apply to claims for increased compensation based on dependents.  The first is 38 U.S.C.A. § 5110 (f) ("An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating.").  The second is 38 U.S.C.A. § 5110(n) ("The effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth or adoption.").  The Veteran has had a combined 30 percent disability rating, potentially qualifying for increased compensation for dependents, since a VA rating decision issued in July 2003.  See 38 U.S.C.A. § 1115.

In May 2003, the Veteran filed an application for service-connected compensation for several claimed disabilities.  In his application, he identified L.W. as his spouse.   In July 2003, the RO granted service connection for eight disabilities, two of which were assigned compensable ratings.  His initial combined disability rating was 40 percent effective August 2003.  The RO mailed a copy of the decision to the Veteran together with a letter explaining the decision and the amount of his monthly benefits.  After informing him that his monthly benefit was based on four dependents, the letter explained that he should "Let us know right away if there is any change in the status of your dependents." (Emphasis in original).  

In August 2011, the Veteran completed a status of dependents questionnaire in which he identified his wife as D.W.  In October 2011, the RO sent the Veteran a letter indicating that "You reported that you were married to [D.W.] however, our records indicates [sic] that you are married to [L.W.].  Please complete the enclosed VA Form 21-686c, Declaration of Status of Dependents, to provide marital history for you and your spouse."  
The Veteran promptly completed a VA Form 21-686c.  According to the form, he was divorced from L.W. in February 2004 and married D.W. in March 2005. 
Although his initial May 2003 application for benefits indicated that he expected he and L.W. to be divorced in the future, the Veteran did not notify VA of his divorce and remarriage until August 2011.

The applicable laws and regulations provide that, in the case of a divorce or annulment occurring after October 1, 1982, the effective date of the discontinuance of the dependency allowance shall be the last day of the month in which the divorce or annulment occurred, except in the case of old-law pension, inapplicable here.  38 C.F.R. §§ 3.401(c), 3.501(d)(2) (2015).  The Veteran divorced L.W. in February 2004; thus as a matter of law the effective date of the reduction in the amount of his benefits resulting from his divorce is February 29, 2004.

In his notice of disagreement, the Veteran argues that the effective date of his increased compensation for D.W. as a dependent spouse should be date of his remarriage, and not the date the Veteran notified VA of his remarriage.  To support his claim, he submitted a copy of his marriage certificate, which confirms that he and D.W. were married in March 2005.

The provisions of 38 U.S.C.A. § 5110(n) are clear.  They provide that the date of the Veteran's marriage will be the effective date of increased compensation for D.W. as a dependent only "if proof of such event is received by the Secretary within one year from the date of the marriage . . . ."  The Board cannot accept the Veteran's argument without ignoring the text of the statute because it is undisputed that the Veteran married D.W. more than one year before the Secretary received proof of the marriage.  Similarly, 38 U.S.C.A. § 5110(f) does not authorize an earlier effective date because VA received proof of the Veteran's marriage to D.W. more than one year after he was notified of the rating decision which made him eligible for increased compensation for dependents.

In this case, VA notified the Veteran that he should immediately report any changes in the status of his dependents.  VA had no reason to suspect the Veteran had divorced and remarried until August 2011.  In the absence of a claim, VA does not have a general duty to seek out and identify potential beneficiaries.  Cf. Wells v. Principi, 3 Vet. App. 307, 309 (1992).  For these reasons, the Board cannot grant the Veteran's request for an effective date earlier than August 24, 2011.


ORDER

Entitlement to an effective date prior to August 24, 2011 for additional compensation benefits for a dependent spouse is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


